DETAILED ACTION
This action is responsive to the application No. 16/735,184 filed on January 6, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a first high-k dielectric layer over the interfacial layer, a phosphate-containing monolayer over the first high-k dielectric layer, a second high-k dielectric layer over the phosphate-containing monolayer” in combination with the additionally claimed features. 
Regarding independent Claim 8 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a first gate dielectric layer disposed over an interfacial layer, a phosphorous-containing layer disposed over the first gate dielectric layer, a second gate dielectric layer disposed over the phosphorous-containing layer, the second gate dielectric layer being different from the first gate dielectric layer” in combination with the additionally claimed features. 
Regarding independent Claim 14 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a first dielectric layer disposed over the first fin but not over the second fin; a phosphate-containing layer disposed on the first dielectric layer; a second dielectric layer disposed over the first fin and the second fin, wherein the second dielectric layer contacts the phosphate-containing layer, and wherein the second dielectric layer is different from the first dielectric layer in composition” in combination with the additionally claimed features. 
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (U.S. Pat # 7,816,671) discloses a semiconductor structure comprising a phosphate-containing monolayer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892